PER CURIAM:
Frank A. Dalmau Gómez fue admitido al ejercicio de la profesión de abogado el 9 de diciembre de *3611970 y prestó juramento de notario el 16 de diciembre de 1971.
Mediante comunicación de 25 de agosto de 1988 dirigida al Juez Presidente de este Tribunal, Hon. Víctor M. Pons Núñez, nos informó, en el descargo de su obligación con este Tribunal, que fue convicto y sentenciado por la comisión de delito grave en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico. Ofreció su disculpa personal.
El 29 de agosto de 1988 recibimos copia certificada de la sentencia en la que fue declarado culpable en el Tribunal de Distrito federal de conspirar para cometer delito contra o defraudar al Gobierno de Estados Unidos.
Considerada la naturaleza de dicha convicción, en virtud de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735) y nuestra facultad inherente para reglamentar la profe-sión de abogado, se decreta su separación inmediata del ejer-cicio de la abogacía y del notariado, y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer en esta jurisdicción. In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Zamot .Pérez, 119 D.P.R. 58 (1987); In re Torres López, 119 D.P.R. 55 (1987), e In re Boscio Monitor, 116 D.P.R. 692 (1985).
Se notificará copia de la presente al Sr. Prank Dalmau Gómez.
El Alguacil General de este Tribunal se incautará de los protocolos y registros de afidávit, y los entregará al Director de la Oficina de Inspección de Notarías para que sean exami-nados y, oportunamente, nos informe el resultado de dicha gestión.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Hernández Denton no intervino.